DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are Non-provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, and 12 of U.S. Patent No. 9,932,203 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1-8 of the U.S. Patent No. 9,932,203 B2 encompass the limitations of the claims 1-8 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
Claims 9-10 are Non-provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,932,203 B2 in view of Claim 1 of U.S. Patent No. 9,932,203 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claim 14 of the U.S. Patent No. 9,932,203 B2 in view of claim 1 of the U.S. Patent No. 9,932,203 B2 encompass the limitations of the claims 9-10 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have being in fact been patented. 

The next tables are presented for the purpose of a comparison between the claims on the application and the Patent.
Instant Application
U.S. Patent 9,932,203






1. A method for detecting a deterioration state of a load bearing capacity in a suspension member arrangement for an elevator, 


1. A method for detecting a deterioration state of a load bearing capacity in a suspension member arrangement for an elevator, 


the suspension member arrangement having at least one suspension member having a plurality of electrically conductive cords, the method comprising the steps of: 
the suspension member arrangement including a suspension member having a plurality of electrically conductive cords, the method comprising the steps of 
providing a multi-phase alternating current circuitry including multiple electrically conductive legs for generating a multi-phase alternating current; 
providing a multi-phase alternating current circuitry including multiple electrically conductive legs; 
applying at least one phase of the multi-phase alternating current to at least one of the cords of the suspension member by being electrically connected to one of the legs of the multi-phase alternating current circuitry; 
applying at least one phase of a multi-phase alternating current to at least one of the cords of the suspension member being electrically connected to one of the legs of the multi-phase alternating current circuitry; 
applying at least one other phase of the multi-phase alternating current to at least one of another at least one cord of the suspension member and at least one separate resistor being electrically connected to at least one other leg of the multi-phase alternating current circuitry, 
applying at least one other phase of the multi-phase alternating current to at least one of another one of the cords of the suspension member and at least one separate resistor being electrically connected to at least one other leg of the multi-phase alternating current circuitry, 
wherein a peak current in each phase is shifted by a phase angle with respect to a peak current in another phase; 
wherein a peak current in each phase is shifted by a phase angle with respect to a peak current in another phase; 
measuring an electric indicator current being at least one of a net sum of all phases of the multi-phase alternating current and an electric bypass current through a neutral wire being connected in parallel to the multi-phase alternating current circuitry; and 
measuring an electric indicator current being at least one of a net sum of all phases of the multi-phase alternating current and an electric bypass current through a neutral wire being connected in parallel to the multi-phase alternating current circuitry; and 
determining the deterioration state based on the measured indicator electric current.
determining the deterioration state of the suspension member arrangement based on the measured electric indicator current.
2. The method according to claim 1 wherein the deterioration state is determined based on a deviation of the measured indicator current from a reference current value.
2. The method according to claim 1 wherein the deterioration state is determined based on a deviation of the measured electric indicator current from a reference current value.
3. The method according to claim 2 wherein a critical deterioration state is detected upon the measured indicator current deviating from the reference current value by more than a predetermined difference value.
3. The method according to claim 2 wherein a critical deterioration state is detected based upon the measured electric indicator current deviating from the reference current value by more than a predetermined difference value.
4. The method according to claim 1 wherein the indicator current is measured using a measuring arrangement including a measuring device for contactless measuring of an electrical current in a conductor arrangement.
4. The method according to claim 1 wherein the electric indicator current is measured using a measuring arrangement including a measuring device for contactless measuring of an electrical current in a conductor.
5. The method according to claim 1 wherein the indicator current is measured using a measuring device being one of a current transformer and a Hall effect current sensor.
5. The method according to claim 1 wherein the electric indicator current is measured using a measuring device being one of a current transformer and a Hall effect current sensor.
6. The method according to claim 1 wherein the neutral wire is connected between common points of a supply side of the multi-phase alternating current circuitry and a load side of the multi-phase alternating current circuitry.
8. The method according to claim 1 wherein the neutral wire is connected between common points of a supply side of the multi-phase alternating current circuitry and a load side of the multi-phase alternating current circuitry, respectively.
7. The method according to claim 1 wherein each of the phases of the multi-phase alternating current is applied to at least one of the cords of the suspension member.
9. The method according to claim 1 wherein each of the phases of the multi-phase alternating current is applied to at least one of the cords of the suspension member.
8. The method according to claim 1 wherein several of the cords are connected in at least one of a parallel arrangement and a series arrangement.
12. The method according to Claim 1 wherein the suspension member arrangement includes a plurality of the suspension member and wherein cords of one of the suspension members are connected in at least one of a parallel arrangement and a series arrangement to cords of another one of the suspension members.
9. A device for performing the method according to claim 1 including the multi-phase alternating current circuitry.
14. A device for detecting a deterioration state of a load bearing capacity in a suspension member arrangement for an elevator, the suspension member arrangement including a suspension member having a plurality of electrically conductive cords, comprising: a multi-phase alternating current circuitry
10. The device according to claim 9 comprising: the multi-phase alternating current circuitry including multiple legs, each of the legs including an AC voltage supply to apply each of multiple phases of the multi-phase alternating current to one of the legs; 
14. A device for detecting a deterioration state of a load bearing capacity in a suspension member arrangement for an elevator, the suspension member arrangement including a suspension member having a plurality of electrically conductive cords, comprising: a multi-phase alternating current circuitry having multiple legs, each of the legs including an AC voltage supply to apply each of multiple phases of a multi-phase alternating current to one of the legs; 
a connector arrangement for electrically connecting the multi-phase alternating current circuitry to the suspension member such that at least one phase of the multi-phase alternating current is applied to at least one of the cords and such that at least one other phase of the multi-phase alternating current is applied to at least another one of the cords and at least one separate resistor; 
a connector arrangement for electrically connecting the multi-phase alternating current circuitry to the suspension member such that at least one phase of the multi-phase alternating current is applied to at least one of the cords of the suspension member and such that at least one other phase of the multi-phase alternating current is applied to at least one of another one of the cords and at least one separate resistor; 
a measuring arrangement configured for measuring an electric indicator current being at least one of a net sum of all phases of the multi-phase alternating current and an electric bypass current through the neutral wire being connected in parallel to the multi-phase alternating current circuitry; and 
a measuring arrangement configured for measuring an electric indicator current being at least one of a net sum of all phases of the multi-phase alternating current and an electric bypass current through a neutral wire connected in parallel to the multi-phase alternating current circuitry; and 
a determination arrangement for determining the deterioration state based on the measured electric indicator current.
an analyzing arrangement for determining the deterioration state based on the measured electric indicator current.


This is a nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-10 would be allowable if overcoming the “Double Patenting" Rejection above. 
The following is an examiner's statement of reasons for the allowable subject matter: 

Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
	“applying at least one other phase of the multi-phase alternating current to at least one of another at least one cord of the suspension member and at least one separate resistor being electrically connected to at least one other leg of the multi-phase alternating current circuitry, wherein a peak current in each phase is shifted by a phase angle with respect to a peak current in another phase; measuring an electric indicator current being at least one of a net sum of all phases of the multi-phase alternating current and an electric bypass current through a neutral wire being connected in parallel to the multi-phase alternating current circuitry; and determining the deterioration state based on the measured indicator electric current.”
Claim(s) 2-10 depend and also further limit claim 1, therefore, they would also be allowable.

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Sun et al teaches an elevator cord monitor.
- Lehtinen et al teaches an elevator rope condition monitor.
- Tyni et al teaches an elevator condition monitor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/               Examiner, Art Unit 2858                                                                                                                                                                                         

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858